Citation Nr: 1447848	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1965 to August 1965 and May 1968 to September 1969. 

This appeal initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.  In June 2014, the Board remanded the appeal for a hearing.

In August 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

During the Board hearing, the Veteran submitted additional evidence and waived his right to initial RO review of this evidence.

The Veteran alleged at the August 2014 hearing that his service-connected acquired psychiatric disorder prevented him from securing or maintaining employment.  The issue of entitlement to a TDIU is therefore raised in connection with his claim for an increased rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals VA treatment records from April 2011 to March 2014 and the August 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains an unrelated rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In both an April 2014 statement and at the August 2014 hearing, the appellant's representative alleged that the Veteran's symptoms had worsened since his last VA examination.  Since that examination took place in January 2009, a new evaluation is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

At the hearing, the Veteran reported that he regularly receives psychiatric treatment from "Dr. A." although he did not specify whether it was through VA or a private provider.  On remand, the appellant should be afforded an opportunity to identify any relevant treatment records and VA should attempt to obtain them.  VA treatment records since March 2014 should also be associated with the claims file.

Since the evaluation of the appellant's acquired psychiatric disorder could affect the claim for a TDIU, both claims are intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for any acquired psychiatric disorders and asked to provide the name, address and dates of treatment from Dr. A.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  In addition to records identified by the Veteran, the AOJ should obtain any VA treatment records from March 2014 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, the Veteran should be afforded another VA examination to determine the current severity of his acquired psychiatric disorder.  In accordance with the latest worksheet for rating acquired psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his acquired psychiatric disorders.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.

The examiner must describe all functional impairment due to the service connected psychiatric impairment, to include a discussion as to any effect on employability.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  Additionally the TDIU issue must be developed, with consideration of the psychiatric disorder, and all other service connected disorders.  Appropriate notice, development, and adjudication should be undertaken.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


